DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Reason for Allowance

Claims 1-18, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 08/27/2021 and a thorough search the closest prior arts Fu et al. (US 2015/0022560 A1), in view of KIM et al. (US 2019/0384437 A1), and in further view of LIM et al. (US 2017/0213501 A1), and in further view of HWANG (US 2017/0186389 A1), and in further view of Kim (US 2008/0094342 A1), and in further view of LIN et al. (US 2012/0299895 A1), and in further view of LIU (US 2017/0193934 A1), and in further view of BORGERS et al. (US 2013/0088528 A1), and in further view of Cheng et al. (US 20130169617 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the default polarity mode comprises: polarities of the image data corresponding to each two adjacent data lines are opposite, and polarities of the image data corresponding to a same data line are the same; 
performing polarity adjustment on the image data when judging that the image data is the reloaded picture with the default polarity mode as claimed in claim 1. 


With regards to independent claim 15, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the default polarity mode comprises: polarities of the image data corresponding to each two adjacent data lines are opposite, and polarities of the image data corresponding to a same data line are the same; 
an adjustment circuit, configured to perform polarity adjustment on the image data when the image data is judged to be the reloaded picture with the default polarity mode as claimed in claim 15. 


With regards to independent claim 18, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the default polarity mode comprises: polarities of the image data corresponding to each two adjacent data lines are opposite, and polarities of the image data corresponding to a same data line are the same; 
performing polarity adjustment on the image data when judging that the image data is the reloaded picture with the default polarity mode as claimed in claim 18. 

2-14, and 16-17, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628